DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 11/08/2022 and TD filed on 11/08/2022 and approved on 11/10/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes sufficient machine elements are included.  As per step 2A the claim(s) recite(s) “receiving, via the interface system, user input corresponding to a bet level; receiving, via the interface system, user input for initiation of a first instance of a slot game; determining a first game outcome and corresponding first display symbols for the first instance of the slot game, wherein: determining the first game outcome involves determining that one of the first display symbols is a persistent moving symbol; determining the first game outcome involves determining an initial persistent moving symbol position wherein determining the initial persistent moving symbol position involves determining a random number generator (RNG) outcome based on a weighted lookup table in which a higher bet level corresponds with a higher probability of the initial persistent moving symbol position being relatively closer to a prize-triggering persistent moving symbol position; and determining the first game outcome involves determining whether the initial persistent moving symbol position is a prize-triggering persistent moving symbol position; controlling the display system to display the first game outcome, wherein displaying the first game outcome involves displaying the first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns; receiving, via the interface system, user input for initiation of a second instance of the slot game; determining a second game outcome and corresponding second display symbols for the second instance of the slot game, wherein, if determining the first game outcome involved determining that the initial persistent moving symbol position was not a prize-triggering persistent moving symbol position, determining the second game outcome involves: determining that one of the second display symbols is the persistent moving symbol; and determining that a secondary persistent moving symbol position will be a display symbol position that is at least one of a display symbol row or a display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position; controlling the display system to display the second game outcome; and in response to determining that the secondary persistent moving symbol position was a prize-triggering persistent moving symbol position: determining a feature game outcome, wherein determining the feature game outcome involves determining whether the bet level is greater than or equal to a threshold, and controlling the display system to display the feature game outcome, wherein the feature game outcome involves: displaying a first award if the bet level is greater than or equal to the threshold, wherein the first award is available when the bet level is greater than or equal to the threshold and not available when the bet level is less than the threshold, and displaying a second award if the bet level is less than the threshold.” as directed to a game comprising a slot game with a prize winning position and a persistent symbol which triggers the prize and a generation of symbol outcomes which involves a check to see if a symbol is in a winning position.  Further the game includes modification to positions and awards based on bet levels and additional dependent claims which include weighted tables and wild symbol.  Examiner recognizes first that the claims are directed to a financial obligation based on awarding an award with award including a credit, or monetary value, which is added as per paragraph [0002] of applicant’s disclosure.  Therefore an outcome includes an obligation from a gaming operator for an amount based on the award determined.  Further the claims include the feature of a wager which is a financial obligation from a player to a gaming operator in order to generate an outcome and play the game.  As per the mental step examiner recognizes the claims are a series of steps involving determining what result to apply based on an outcome generated.  Specifically if a certain outcome is shown then a certain result is provided which is a step that could be performed mentally by a user.  Specifically a user receives a request to play a game, notes an outcome generated in a first instance, and then using the rules determine what result to provide based on the outcome.  Applicant’s display steps are not clearly tied to more than a generic displaying of symbols since the display symbol recited as the persistent symbol is not clearly indicated as being displayed in an animated fashion carrying out the rules but instead that it is part of an outcome with examiner recognizing that displaying symbols as part of an outcome on a gaming device is a known and generic step.  Applicant’s amendments are directed to an additional determination step regarding determining another random number in order to modify the initial position.  However examiner recognizes this is another mental step like above and including more random determinations does not raise above a mental step since the inclusion of extra steps is not enough to overcome the identified exemption.  Specifically this in the inclusion of an additional rule to require more randomness based on how much a player wagers using establish rules in a referenced table.  These steps are still able to be performed mentally since it involves a player producing a random outcome, such as using a random number generator like a dice or other media, and then referencing an establish table of potential outcomes based on input into the game such as wagering.  These are not steps above what an individual can perform.  This judicial exception is not integrated into a practical application because it involves presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically animating spinning reels is a well-known feature that does not provide a practical application beyond the recited game rules as a series of mental steps and a means to achieve a financial obligation.  Applicant should better claim unique animation steps as a possible means to provide more than a mental step and a practical application regarding the financial obligation.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Allowable Subject Matter Over Prior Art
Claim amendments add additional features that goes beyond an obvious combination.
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. Applicant argues that amended features overcome the previous 101 rejection because the amendment would not be reasonable performed in the mind and adds a practical application.  Examiner recognizes that applicant’s amendments however are directed to an additional determination step regarding determining another random number in order to modify the initial position.  Examiner recognizes this is another mental step as previously indicated for other portions of the claim and including more random determinations does not raise above a mental step since the inclusion of extra steps is not enough to overcome the identified exemption.  Specifically this in the inclusion of an additional rule to require more randomness based on how much a player wagers using establish rules in a referenced table.  These steps are still able to be performed mentally since it involves a player producing a random outcome, such as using a random number generator like a dice or other media, and then referencing an establish table of potential outcomes based on input into the game such as wagering.  These are not steps above what an individual can perform.   Specifically an individual is fully capable of performing more than one random determination and referencing a table to determine the outcome from the random determination using the current state of the game.  As per the GUI argument examiner finds that the presentation is a presentation of an outcome and that merely communicating information to a user has not been found to provide a practical application since the mere inclusion of a display step has not been indicated as providing that practical application.  Specifically communicating information regarding a game is not enough.  Applicant should more clearly indicate the animation step.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715         
12/3/2022